

Exhibit 10.5
AMENDMENT TO EMPLOYMENT AGREEMENT


Amendment (this “Amendment”), dated October 23, 2017, to the Employment
Agreement (the “Agreement”) dated as of March 13, 2017 by and between Realogy
Holdings Corp. (the “Company”) and Richard A. Smith (“Executive”).


WHEREAS, the Agreement governs the terms of Executive’s employment with the
Company;


WHEREAS, unless otherwise defined herein, the defined terms used herein shall
have the same meaning as set forth in the Agreement; and


WHEREAS, based upon the recommendation of its Compensation Committee, the Board
of Directors has approved this Amendment.


NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:


1.
Section 2(a) of the Agreement shall be deleted in its entirety and replaced with
the following:



“(a)    Executive shall be assigned with the duties and responsibilities of
Chairman and Chief Executive Officer as may reasonably be assigned to Executive
from time to time by the Board of Directors of the Company (the “Board”). While
serving as Chairman and Chief Executive Officer, Executive shall perform such
duties, undertake the responsibilities, and exercise the authorities customarily
performed, undertaken and exercised by persons situated in a similar executive
capacity at a similar company, it being understood that his primary duties shall
include the transition of Chief Executive Officer responsibilities to the
President and Chief Operating Officer of the Company or other potential
successor(s). Effective as of the earlier of (i) the date the Board appoints a
successor person or persons as Chairman and/or Chief Executive Officer to assume
these roles from Executive and (ii) December 31, 2017 (the “Transition Date”),
Executive’s employment shall terminate pursuant to Section 7(d) and Executive
shall resign from the Board of Directors and as an officer and director of the
Company’s affiliates as of the Transition Date.”


2.
The first sentence of Section 3(b) of the Agreement shall be deleted in its
entirety and replaced with the following:



“For 2017, Executive shall be eligible to receive annual cash incentive
compensation (the “Incentive Compensation”).”









--------------------------------------------------------------------------------




3.
The last sentence of Section 3(b) of the Agreement shall be deleted in its
entirely and replaced with the following:



“Such annual cash bonus shall be paid (without pro-ration) in no event later
than March 15, 2018, provided that Executive is employed by the Company or one
of its affiliates through the date specified in the 2017 annual cash bonus plan
(or, if earlier, the Transition Date) and any performance targets established by
the Committee for 2017 have been achieved.”


4.
Section 3(c) of the Agreement shall be deleted in its entirety and replaced with
the following:



“(c)    Long-Term Incentive Compensation. In respect of the long-term incentive
award granted to the Executive in 2017 (the “2017 LTI Award”), in the event that
the Executive’s employment is terminated pursuant to Section 7(d) of this
Agreement, the one-year waiting period for “retirement” eligibility shall not
apply to the 2017 LTI Award.”


5.
A new Section 4(e) of the Agreement shall be added as follows:



“(e)    Pre-2014 Options. Executive’s stock options outstanding as of October
23, 2017 that were granted between January 1, 2012 and December 31, 2013 (the
“Pre-2014 Options” shall be modified to add certain retirement protections in
accordance with Exhibit B attached hereto.”


6.
Section 5(f) of the Agreement shall be deleted in its entirety and replaced with
the following:



“(f)    Termination by Executive for Good Reason. Executive may terminate
employment with the Company for Good Reason (as defined below) by delivering to
the Company a Notice of Termination not less than thirty (30) days prior to the
termination of Executive’s employment for Good Reason. The Company shall have
the option of terminating Executive’s duties and responsibilities prior to the
expiration of such thirty-day notice period. For purposes of this Agreement,
“Good Reason” means voluntary resignation after any of the following actions
taken by the Company or any of its subsidiaries without Executive’s consent: (i)
Executive no longer serving as the Chief Executive Officer of the Company or his
removal from his position as Chairman of the Board; (ii) a reduction in Base
Salary or 2017 Target Bonus opportunity; or (iii) a material breach by the
Company of a material provision of this Agreement (which for the avoidance of
doubt does not include the delegation of duties or transition of
responsibilities of Executive to the President and Chief Operating Officer of
the Company or other potential successor(s) prior to the Transition Date as
directed by the Board). Executive shall provide notice of the existence of the
Good Reason condition within ninety (90) days of the date Executive learns of
the condition, and the







--------------------------------------------------------------------------------




Company shall have a period of thirty (30) days during which it may remedy the
condition, and in case of full remedy such condition shall not be deemed to
constitute Good Reason hereunder. In the event the Company is unable to remedy
the Good Reason condition in all material respects within the thirty (30) day
period, Executive may terminate employment with the Company for Good Reason
within thirty (30) days following the expiration of such thirty (30) day period.
Notwithstanding the foregoing, no such notice of Good Reason shall be required
or cure remedy be available upon Executive no longer serving as the Chief
Executive Officer of the Company or Chairman of the Board as of the Transition
Date and the Company’s ability to cure shall not apply. If none of (i), (ii) or
(iii) above has occurred, Good Reason shall also occur on December 31, 2017 and
no notice of Good Reason shall be required in the event of Good Reason pursuant
to this sentence.”


7.
Section 7(e) of the Agreement shall be deleted in its entirety and replaced with
the following:



“(e)    [Intentionally Blank]”


8.
Section 7(f) of the Agreement shall be deleted in its entirety and replaced with
the following:



“(f)    [Intentionally Blank]”




9.
The first sentence of Section 12(e) of the Agreement is amended to add the
following at the end of such sentence: “and the Amendment dated October 23,
2017.” and the second sentence is amended to add the following at the end of
such sentence “and with respect to the negotiation of the Amendment dated
October 23, 2017 an amount not to exceed $10,000.”



10.
The following new Exhibit B shall be added at the end of the Agreement:



“The Pre-2014 Options were granted pursuant to either the Realogy Holdings Corp.
2007 Stock Incentive Plan (the “2007 Plan”) or the Realogy Holdings Corp. 2012
Long-Term Incentive Plan (the “2012 Plan”) and, in each case, are governed by
the terms of the 2007 Plan or 2012 Plan, as applicable, and an award agreement.
Capitalized terms used in this Exhibit B and not otherwise defined herein shall
have the respective meanings ascribed to such terms in the 2007 Plan or 2012
Plan, as applicable, or the applicable award agreement.


“Retirement” shall mean a Separation from Service (as defined in Section 409A of
the Code) with the Company and all Affiliates (other than for Cause) after
attaining eligibility for Retirement. The Optionee attains eligibility for
Retirement upon the earlier of (a) age







--------------------------------------------------------------------------------




65 or (b) age 55 with at least ten (10) whole years of consecutive service
starting from the Optionee’s most recent hire date with the Company and all
Affiliates.


1. In respect of Pre-2014 Options granted under the 2007 Plan, Section 7 of the
Award Agreement will be replaced with the following:


Section 7. Termination.


(a) The Option shall automatically terminate and shall become null and void, be
unexercisable and be of no further force and effect on the tenth anniversary of
the Grant Date, unless the Option is terminated earlier upon the latest to occur
of the following events:


(i) the 180th day following the Termination of Relationship in the case of a
Termination of Relationship for death or Disability;


(ii) the 90th day following the Termination of Relationship in the case of a
Termination of Relationship without Cause or for Good Reason;


(iii) the date that is three (3) years following the final vesting date on the
Vesting Schedule in the case of a Termination of Relationship due to Retirement;


(iv) the 60th day following the Termination of Relationship in the case of a
Termination of Relationship occurring because the Optionee resigns his or her
employment without Good Reason; and


(v) the day of the Termination of Relationship in the case of a Termination of
Relationship with Cause.


(b) Except as otherwise provided in the Plan, upon a Termination of Relationship
for any reason, the unvested portion of the Option (i.e., that portion which
does not constitute Vested Options) shall immediately terminate and be forfeited
on the date the Termination of Relationship occurs.


2. In respect of Pre-2014 Options granted under the 2012 Plan, Section 3.3 of
the Award Agreement will be replaced with the following:


3.3    Expiration of Option. The Option shall terminate and may not be exercised
to any extent by anyone on or after the Expiration Date set forth in the Notice,
unless the Option is terminated earlier upon the latest to occur of the
following events:


(a)    The date that is sixty (60) days from the date of the Optionee’s
termination of employment or other service by the Optionee without Good Reason;







--------------------------------------------------------------------------------






(b)    The date that is ninety (90) days from the date of the Optionee’s
termination of employment or other service by the Company without Cause or by
the Optionee for Good Reason;


(c)    The expiration of one hundred and eighty (180) days from the date of the
Optionee’s termination of employment or other service by reason of the
Optionee’s death or Disability;


(d)    The date that is three (3) years following the final vesting date on the
Vesting Schedule in the event of the Optionee’s termination of employment or
other service due to Retirement; and


(e)    The start of business on the date of the Optionee’s termination of
employment or other service by the Company for Cause.”






IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.








REALOGY HOLDINGS CORP.




By: /s/ Sunita Holzer
Name: Sunita Holzer
Title:    Executive Vice President and Chief Human Resources Officer    






/s/ Richard A. Smith
Richard A. Smith









